Citation Nr: 1300569	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  10-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of an in-service right eye injury with cataract.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend (L. H.)



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to March 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In August 2012, the Veteran and L. H. testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record with the Veteran's submission of a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) in April 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The following decision is based on review of the Veteran's claims file in addition to his Virtual VA (VVA) file or "eFolder."



FINDING OF FACT

In April 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for residuals of an in-service right eye injury with cataract was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for residuals of an in-service right eye injury with cataract by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In this case, the Veteran originally submitted a substantive appeal pertaining to the issue of entitlement to service connection for residuals of an in-service right eye injury with cataract in December 2009.  However after receiving the March 2012 supplemental statement of the case which including the issues of entitlement to service connection for residuals of an in-service right eye injury with cataract as well as for hepatitis C, the Veteran submitted an additional substantive appeal.  In the April 2012 VA Form 9, the Veteran indicated that he was only appealing the matter of entitlement to service connection for hepatitis C.  Thereafter, during his August 2012 videoconference hearing before the Board, the Veteran and his representative agreed with the undersigned when she clarified that the only issue on appeal was entitlement to service connection for hepatitis C.  See Hearing Transcript at 1.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for residuals of an in-service right eye injury with cataract is dismissed.


REMAND

Reasons for Remand:  To obtain a comprehensive VA medical opinion and additional VA and private treatment records.

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for hepatitis C.  In this case, the Veteran contends that he developed hepatitis C as a result of events during his active military service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show a relationship between the claimed in-service injury and the Veteran's hepatitis C.  Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02) (April 17, 2001). 

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  It was also noted that transmission of hepatitis C virus with air gun injections was "biologically plausible", despite the lack of any scientific evidence so documenting. The FL noted that it was "essential" that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the hepatitis C. 

While service treatment records were silent as to any findings, complaints, or diagnosis of hepatitis C, the Veteran was shown to undergo surgical eye treatment and dental work.  Service personnel records detailed the Veteran was stationed in Vietnam in 1963 as well as had in-service primary duties that included Messman, Rocket Ammo Carrier, Rocket Gunner, Demonstration Platoon, Ontos Crewman, MP (Military Police), and Whse (Warehouse) Man.

Post-service private treatment records documented the Veteran's initial diagnosis with hepatitis C in 2001.  Additional VA treatment records dated from 2007 to 2012 as well as a February 2008 VA liver examination report showed continued findings for that disease.  In an April 2008 VA addendum medical opinion, a VA physician noted his review of the claims file as well as his consultation with another physician.  Thereafter he opined that it was less likely than not that the Veteran's hepatitis C was due to his immunizations and more likely due to other listed factors. 

In written statements of record and during his August 2012 Board hearing, the Veteran reported multiple in-service risk factors for hepatitis C, including eye surgery, dental work, exposure to jet injector gun inoculations, and exposure to blood from causalities while on active duty as a military policeman and in assisting with the immediate aftermath of a helicopter crash.  He also provided contradictory assertions of other risk factors after service including unprotected sex, dates of his tattoos, and alcohol use.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  As an initial matter, the Board notes that the April 2008 VA medical opinion was inadequate, as the examiner did not consider all the Veteran's asserted in-service risk factors or provide any rationale for his opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  

Given his documented in-service primary duties and the verification of his asserted in-service stressor events by the RO, the Board finds his claimed history of some exposure to blood and causalities during service to be credible.  It is also likely that he received inoculations by a jet injector gun.  The Veteran is also found to be credible with regard to his assertions of in-service eye surgery and dental work, as each are clearly documented in his service treatment records.  The Veteran's contradictory post-service history of unprotected sex, blood transfusions, and dates for his existing tattoos remains troubling, however.  In light of the cumulative record and the inadequate nature of April 2008 VA medical opinion referenced above, the AMC should arrange for an additional VA medical opinion to clarify the nature and etiology of the Veteran's current hepatitis C on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In a September 2008 lay statement as well as during his August 2012 hearing, the Veteran asserted that his private treatment provider, T. T., M. D., had told him that he had the type of hepatitis C from a strain of the virus that was seen in the 1960s.  The Board notes that only radiology, pathology, and operative reports dated in March 2001 are of record from that provider, all of which were submitted by the Veteran.  On remand, the AMC should also assist the Veteran in obtaining any additional relevant private treatment records.  38 C.F.R. § 3.159(c)(1) (2012).

The claims file reflects that the Veteran has received VA medical treatment from the VA Medical Centers (VAMC) in New Orleans, Louisiana, and Biloxi, Mississippi; however, as the claims file only includes treatment records from those providers dated up to February 2012, any additional records from those facilities should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1. The AMC should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his current hepatitis C.  Of particular interest are all pertinent private treatment records from T. T., M. D.  The AMC should also obtain VA clinical records pertaining to the Veteran's current hepatitis C from the New Orleans VAMC and Biloxi VAMC for the period from February 2012 to the present.

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e). 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the claims file should be forwarded to an appropriate physician (preferably a hepatologist) in order to obtain a medical opinion to clarify the nature and etiology of the Veteran's hepatitis C. 

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that the Veteran's diagnosed hepatitis C had its onset in service or is otherwise etiologically related to his period of active service.  In doing so, the reviewer is directed to consider the Veteran's reported risk factors in-service (jet injector inoculations, exposure to blood from causalities as a military policeman, eye surgery, and dental work) and post-service (unprotected sex, alcohol use, and tattoos). The reviewer should also consider other identified major risk factors for the hepatitis C virus.  See VBA Training Letter 211A (01-02) (April 17, 2001); VBA Fast Letter 04-13 (June 29, 2004). 

The examiner should set forth a complete rationale for the comments and opinions expressed in a legible report.  All opinions are to be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale.  The examiner should also acknowledge and discuss all the Veteran's reported risk factors for hepatitis C (in service and post service), internet evidence submitted the Veteran, the findings in the February 2008 VA liver examination report and April 2008 addendum VA medical opinion of record, and the findings in the private treatment notes dated from 2001 to 2003of record.  

If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

3.  Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in March 2012.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


